Citation Nr: 1203853	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-19 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran testified before a local RO hearing officer at a hearing conducted in July 2009.  He also testified before the undersigned Veterans Law Judge at a hearing conducted at the RO in March 2011.  Transcripts of both hearings have been associated with the record.  


FINDING OF FACT

The Veteran's service-connected disabilities, which include PTSD, rated as 70 percent disabling; coronary artery disease, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated noncompensably, result in a combined 80 percent evaluation and preclude him from engaging in substantially gainful employment. 


CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 4.16 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

The Veteran is seeking a TDIU.  Having reviewed the evidence in this case, the Board concludes that a finding in favor of entitlement to a TDIU is supportable. 

VA law provides a total rating for compensation where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  38 C.F.R. § 4.16(a).

It is established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the Veteran's service-connected disabilities are:  PTSD, rated as 70 percent disabling; coronary artery disease, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated noncompensably.  His combined rating is 80 percent.  Thus, the schedular criteria for consideration of a total rating under 38 C.F.R. § 4.16(a) have been met.  Therefore, the determinative issue is whether the Veteran is shown to be unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.

In that regard, the report of a November 2007 VA PTSD examination shows that the Veteran worked on the family dairy farm from the time he was a child until he entered the military.  He indicated that he was divorced, and lived a socially isolated lifestyle by choice.  The Veteran noted that he had worked as a real estate agent two years earlier, but gave up that profession; he added that he periodically worked as a local handyman.  The examiner commented, concerning the Veteran's level of occupational functioning, that the Veteran had poor social interaction.  

A VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), received in January 2008, shows that the Veteran reported being too disabled to work/last worked full time as a real estate agent in January 1988.  Also, and contradictorily, he reported working from 1988 to the present.  Another VA Form 21-8940, received in October 2008, shows that the Veteran claimed to have last worked full time in September 2008, and became too disabled to work in September 2000.  

A January 2009 letter to the Veteran from the Social Security Administration (SSA) shows that he was informed he became entitled to monthly disability benefits beginning in December 2007.  A SSA disability determination and transmittal form shows that the Veteran's primary diagnosis was disorders of the back (discogenic and degenerative).  Secondary diagnoses of left hip and bilateral shoulder degenerative joint disease was also reported.  

An April 2009 VA PTSD examination report shows that the Veteran informed the examiner that he lived alone and had no close friends.  He was described as isolated and withdrawn.  The Veteran was also described by the examiner as being socially withdrawn.  He reportedly had retired in 2008 due to medical (hearing loss and tinnitus) and psychiatric-based problems.  The Veteran also reported that his hearing impairment and tinnitus interfered with his ability to communicate with people, necessary in his former job as a real estate agent.  

The Veteran was also afforded a VA heart examination in April 2010.  The Veteran reported episodes of chest pain occurring about every two weeks, which he attributed to stress.  The examiner commented that the Veteran's coronary artery disease did not have an effect on the Veteran's usual occupation.  

In the course of his hearing conducted by the undersigned in March 2011, the Veteran testified that his service-connected hearing loss and tinnitus had negatively affected his ability to work as a real estate agent.  See pages three and four of hearing transcript (transcript).  He alluded to the fact that his service-connected PTSD prevented him from getting along with people, and caused him to live an isolated life, living alone on a secluded ranch.  See pages five and six of transcript.  The Veteran added that his service-connected cardiac disorder caused him to have a lot of chest pain, making him unable to walk any distances.  See page seven of transcript.  

In this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unable to secure and maintain substantially gainful employment.  The Board finds particularly probative the fact that the Veteran is rated 70 percent for his service-connected PTSD and that he lives a very isolated existence, and has been determined by a VA examiner to suffer from poor social interaction skills and to be socially withdrawn.  His service-connected hearing loss and tinnitus have also been medically shown to adversely affect his ability to work as a real estate agent.  Further, his service-connected coronary artery disease prevents him from most physical exertion.  The Board is cognizant that SSA found the Veteran to be disabled, in part, due to nonservice-connected disabilities.  The Board, however, based on its review of the totality of the evidence presented in this matter places the evidence at least in equipoise.  Therefore, having resolved doubt in favor of the Veteran, the Board therefore finds that a total rating based on individual unemployability is warranted.  There is competent and probative evidence tending to establish that the Veteran is incapable of substantially gainful employment by reason of his service-connected disabilities.  Thus, a TDIU is warranted. 

The evidence is in favor of a TDIU.  Consequently, the benefits sought on appeal are granted. 


ORDER

A total rating based upon individual unemployability is granted, subject to the law and regulations governing the payment of monetary benefits. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


